Mr. Justice Thornton delivered the opinion of the Court: The same question of law is presented in this case as in the preceding one of the Ind. and St. Louis R. R. Co. v. Blackman, and is decided in the same way. No instructions were given, and the only remaining question is, as to the sufficiency of the evidence to prove that the'injury resulted from the negligence of the company. The jury might fairly have inferred from the evidence that the killing was caused by the failure to ring the bell or sound the whistle, and the rapid speed of the train. There is apparently no sufficient reason to disturb the finding of the jury. The judgment is affirmed. Judgment affirmed.